DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to method of screening a customized growth factor combination for cell culture, the method comprising: adding at least one growth factor and cells isolated from a subject to a culture medium; culturing the cells; and measuring proliferative activity of the cells
Group II, claims 16-21, drawn to a method of screening a cell-customized cell culture condition, the method comprising: a) adding at least one growth factor and cells isolated from a subject to a culture medium; b) culturing the cells; c) measuring cell proliferative activity of the cells;  12 ME1 32772271v.1d) specifying a medium of which the cell proliferative activity is changed compared to a control(z-score value > 0.8) in the measuring,; e) storing a growth factor included in the medium as a selected growth factor in a data storage; f) repeatedly performing the processes of a) through d) using the growth factor stored in the process e); and g) updating pre-stored data using data obtained in process f)..
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The invention of group I and II lack unity of invention because even though the inventions of these groups require the technical feature of growth factor combination for cell culture, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zalesa et al (PLoS One 2017, 22, 1-18, IDS).  Zalesa teaches combination of at least bFGF, EGF and HGF in vemurafenib-treated cells which increases cell responsiveness to growth factors, on the proliferative activity on cell populations derived from different drug-naive patient tumors (fig 1). Likewise, Huang et al (annals of Biomedical Engineering, 2008, 36, 11, 1909-1921, IDS) teach adding growth factors to in mesenchymal stem cells and culturing the same for measuring the proliferative effects (see col. 1, para. 2 to para. 1, col. 2, page 1912).  Therefore, special technical feature linking the invention of group I and II does not contribute over prior art. Additionally, invention of group I and II lack unity of invention because the groups II do not share the same or corresponding technical feature of step f) repeatedly performing the processes of a) through d) using the growth factor stored in the process e) that is not required by invention of group I.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632